If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


JOSEPH WAGNER,                                                         UNPUBLISHED
                                                                       March 25, 2021
               Plaintiff-Appellant,

v                                                                      No. 350574
                                                                       Kent Circuit Court
LOURENS J. WILLEKES II, M.D., and GRAND                                LC No. 19-004652-NH
RAPIDS THORACIC SURGERY, PLLC,

               Defendants-Appellees.


Before: SHAPIRO, P.J., and SAWYER and BECKERING, JJ.

SAWYER, J. (dissenting).

       I respectfully dissent.

       In Hungerman v McCord Gasket Corp, 189 Mich App 675, 677-678; 473 NW2d 720
(1991), we explained the elements of fraudulent misrepresentation as follows:

       (1) the defendant made a material representation, (2) it was false, (3) the defendant
       knew it was false when made, or made it recklessly, without knowledge of its truth
       and as a positive assertion, (4) it was made with the intention to induce reliance by
       the plaintiff, (5) the plaintiff acted in reliance upon it, and (6) the plaintiff thereby
       suffered injury.

In Nieves v Bell Industries, Inc, 204 Mich App 459, 464; 517 NW2d 235 (1994), we further
explained that “[t]here can be no fraud where a person has the means to determine that a
representation is not true.” More to the point, “a plaintiff cannot claim to have been defrauded
where he had information available to him that he chose to ignore.” Id. at 465.

       In this case, the trial court did not abuse its discretion by denying plaintiff’s motion to
amend his complaint. See PT Today, Inc v Comm’r of the Office of Fin & Ins Servs, 270 Mich
App 110, 143; 715 NW2d 398 (2006). When it denied plaintiff’s motion, the trial court did not
appear to render judgment on the merits of the proposed amended complaint; rather, the trial court
determined that the amended complaint was not legally sufficient. Specifically, the trial court
reasoned that “[i]t was known at the time of the execution of the release that there was a dispute


                                                 -1-
over the hardware used in the procedure.” This determination was supported by a letter from an
employee of the manufacturer, Merrianne Cassidy, and by the very statement that plaintiff alleged
was false—¶ 16 of Dr. Willekes’s affidavit. Both Cassidy’s letter and Dr. Willekes’s affidavit
were affixed to the complaint. When the parties entered into the Release, plaintiff had access to
Cassidy’s letter and the x-rays that depicted the part numbers on the plates. Notably, plaintiff does
not dispute this. Plaintiff knew, by the plain language of ¶ 16, that Dr. Willekes had contradicted
Cassidy’s conclusion. And yet plaintiff chose to believe Dr. Willekes. Again, “a plaintiff cannot
claim to have been defrauded where he had information available to him that he chose to ignore.”
Nieves, 204 Mich App at 465.

       Moreover, I am not persuaded by the majority’s reliance on Titan Ins Co v Hyten, 491 Mich
547; 817 NW2d 562 (2012), as a basis to dismiss reliance on Nieves. This is not a case of requiring
“the party asserting fraud to have performed an investigation of all assertions and representations
made by its contracting partner as a prerequisite to establish fraud.” Titan, 491 Mich at 557.
Rather, it is one of having “information available to him that he chose to ignore.” Nieves, 204
Mich App at 465.

        Therefore, accepting all factual allegations as true, the proposed amended complaint failed
to state a claim. Amendment being futile, the trial court did not abuse its discretion by denying
plaintiff’s motion.

       I would affirm.




                                                              /s/ David H. Sawyer




                                                -2-